‘internal revenue service_department of the treasury index number washington oc person to contact telephone number ray refer reply to cc dom p si 1-plr-121822-98 date date legend l n i u u l n u o c m i o l n o - e l y g d i a t e r b a j a j a a f_r e s a q me plr-121822-98 o j a e l a q s i l u o j e f u o e f b n o x d a k t n o t t t l u this responds to a letter dated date together with subsequent correspondence written on behalf of x requesting relief under sec_1362 of the internal_revenue_code with respect to the termination of x's s_corporation_election facts x was incorporated in state on d1 and elected to be treated as an s_corporation effective on d3 a b and c were the sole shareholders in x during the period d2 through d5 x’s assets consisted of a m business certain securities and one commercial real_estate property on d4 x ceased to operate its m business and the business_assets were transferred to y and z two other corporations also owned by a b and c for use in their m businesses x received no income from m operations after d4 on d5 a began to explore the possibility of liquidating x however a b and c were unable to reach an agreement regarding the liquidation of x during the period d5 through d7 on d7 c died and c’s stock in x passed to estate x's commercial rea estate property was sold on d9 by unanimous consent dated d10 the shareholders of x directed x's advisors to distribute all remaining assets not required to pay various corporate expenses and to liquidate the corporation x received passive_investment_income in excess of of its gross_receipts for three consecutive taxable years commencing with x's d4 taxable_year and that as a result x's s election terminated on d8 to eliminate x's accumulated_earnings_and_profits x has paid and will elect under sec_1368 with the shareholders’ consent to report as a distribution x's entire tgs plr-121822-98 i sec_991l7lv70 accumulated_earnings_and_profits in x's taxable_year ending on di1 x represents that the entire amount of x’s c_corporation earnings_and_profits prior to this distribution was dollar_figurex x represents that the termination of its s election was inadvertent and not the result of tax_avoidance law and analysis sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect sec_1362 provides that an election under sec_1362 shall be terminated whenever the corporation has accumulated_earnings_and_profits at the close of three consecutive tax years and has gross_receipts for each of such tax years more than percent of which are passive_investment_income sec_1362 provides that the termination shall be effective on and after the first day of the first tax_year beginning after the third consecutive tax_year referred to in sec_1362 under sec_1362 if an election under sec_1362 by any corporation was terminated under sec_1362 or the corporation will be treated as continuing to be an s_corporation during the period specified by the secretary if the secretary determines that the termination was inadvertent no later than a reasonable period of time after discovery of the event resulting in the termination steps were taken so that the corporation is once more a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to the subsection agrees to make any adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary regarding the period sec_1368 provides rules for determining the source of distributions made by an s_corporation having accumulated c earnings_and_profits with respect to its stock sec_1368 provides that an s_corporation may with the consent of all of its affected_shareholders elect to distribute accumulated_earnings_and_profits first conclusions based solely on the representations made and the information submitted including the information that was submitted and used to calculate the adjustment described below we conclude that x's s election terminated on d8 under sec_1362 because x had accumulated_earnings_and_profits at the close of three consecutive tax years and had gross_receipts for each of those taxable years more than percent of which were passive_investment_income plr-121822-98 '9981z7u79 we further conclude that the termination of x’s s election was inadvertent within the meaning of sec_1362 pursuant to the provisions of sec_1362 x will be treated as continuing to be an s_corporation beginning d8 and thereafter unless x's s election is otherwise terminated under sec_1362 provided that the following conditions are satisfied as an adjustment under sec_1362 x must send a payment of dollar_figurey with a copy of this letter to the following address internal_revenue_service lowell street andover ma x must send this payment no later than days from the date of this letter retums their respective shares of x's accumulated eamings and profits distributed to them by x during x's tax_year ending on d11 if these conditions are not met then this ruling is null and void furthermore if these conditions are not met x must notify the service_center with which x’s s election was filed that the election has terminated in addition the shareholders must properly report on their individual tax except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed on whether the original election made by x to be an s_corporation was a valid election under sec_1362 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter will be sent to your authorized representative sincerely yours hegll david r haglund senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes y6
